Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 1 of 56




         Exhibit 1
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 2 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 3 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 4 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 5 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 6 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 7 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 8 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 9 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 10 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 11 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 12 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 13 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 14 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 15 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 16 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 17 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 18 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 19 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 20 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 21 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 22 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 23 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 24 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 25 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 26 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 27 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 28 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 29 of 56




          Exhibit 2
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 30 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 31 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 32 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 33 of 56




          Exhibit 3
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 34 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 35 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 36 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 37 of 56
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 38 of 56




          Exhibit 4
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 39 of 56




From: Elodie PASSELAIGUE <elodiepass@hotmail.com>
Sent: Friday, August 8, 2014 8:43 PM
To: Daureen Castonguay
Subject: Re: Model release for 103434252

Thank you Daureen!

Indeed, this is my signature for the Clinique under water shoot that happened on Monday February 9th, 2004 ‐ I have to
look in my drawers to see if I possess a copy of the release. The date that was appointed to the document you sent me
was either missing from the original release and someone filled in the blanks or that person totally retouched it, but my
name is written in my own hand writing and the signature is authentic.

As you can tell, someone butchered the document by adding "& Spiegel photo shoot" in a darker marker type ink after
the original ball point mention. You can also tell from the picture than one was shot much earlier than the other. I would
never have been put in a situation to sign a co‐release for a shoot happening on June 11th 2009 for Spiegel, a fashion
brand, while I was signed to Ford Models, and another project shot for Clinique Cosmetics (no affiliation between the
two) 5 years prior, while I was signed to Karin Models.

I did shoot for Spiegel at Sun Studios from 10am until 4pm on June 11th, 2009, though and I have it date stamped in my
computer. So, that person had some accurate information ‐ maybe they were covering behind the scenes on both jobs,
maybe they were assisting on both.

Back in the days when I was shooting for Clinique cosmetics I was using a Palm Treo phone which broke abruptly leaving
me without the computerized calendar information that would be related to that job. Stupidly, I also recently deleted
the entire folder of emails related to Karin Models ‐ but I have a hand written version of my schedule, as I was writing
my bookings into an agenda back then. I also have computer dated proof that my last job with Karin Models was on
                                                            1
                                                                                                         P00939
              Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 40 of 56
September 22nd, 2005 for Matrix Brandology ‐ because I have an email addressed to one of my agents at Ford models,
which states exactly that, ie: proof that the Clinique Underwater Photoshoot in question happened prior. I also have my
vendor balance details from Karin Models for that year stating that I worked for Clinique on February 9th, 2004, and it
has an invoice number 10134 on it. So there is ground to prove in a court of law that I am telling the truth.

Please let me know your thoughts,

Elodie.




                                                           2
                                                                                                       P00940
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 41 of 56




                                                                     P00941
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 42 of 56




                                                                     P00942
              Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 43 of 56

Sent from my iPhone

Sent from my iPhone
On Aug 8, 2014, at 2:03 PM, "Daureen Castonguay" <Daureen.Castonguay@wilhelmina.com> wrote:

       Hello Elodie
       I reached out to Getty Images and this is the release they sent me for the image that is up on Brilliant
       Distinctions.. Is that your signature? I am ccing Ali Grace , our attorney here,
       she and I have spoken about the issue.
       Xo
       daureen

       From: Getty Images Service - N.America [mailto:Service.NA@gettyimages.com]
       Sent: Friday, August 08, 2014 1:58 PM
       To: Daureen Castonguay
       Subject: Model release for 103434252

       Hello Daureen,

       My name is Kevin and I am in the service department at Getty Images. I have attached a redacted copy
       of the requested model release. We do this for all releases as we do not want any personal information
       of the photographer or client to be available. If you have any questions please let myself or Sarah know
       and we will be happy to help! Thank you for your time.

       Kevin Marren
       Kevin.Marren@gettyimages.com



       <release.jpg>




                                                            6
                                                                                                          P00943
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 44 of 56




          Exhibit 5
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 45 of 56




                        CONFIDENTIAL                                 P00015
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 46 of 56




          Exhibit 6
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 47 of 56




Cyrus E. Dugger
The Dugger Law Firm, PLLC
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com
Tel: (646) 560‐3208
Fax: (646) 390‐4524


________________________________________
From: Cynthia Sharp <Cynthia.Sharp@gettyimages.com>
Sent: Friday, May 1, 2015 5:46 PM
To: Cyrus Dugger
Subject: RE: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

Hi Cyrus,

The release associated with that image is the same as the one previously provided. I’ve also confirmed that the Brilliant
Distinctions use is valid. Allergan licensed the image from us directly, and the use is within the scope of the license.

Sincerely,

Cynthia



Cynthia Sharp
Senior Paralegal
Getty Images, Seattle
T: (206) 925‐6753

From: Cyrus Dugger [mailto:cd@theduggerlawfirm.com]
Sent: Friday, May 01, 2015 12:20 PM
To: Cynthia Sharp
Subject: Re: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250


Hi Cynthia,



                                                            1
                                                 CONFIDENTIAL                                           P00410
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 48 of 56

Will you be sending the model release relied upon for the use of Getty Image 103434251, which image Bill Diodato also
took of my client and posted on Getty Images.



Best,


Cyrus E. Dugger
The Dugger Law Firm, PLLC
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com<http://www.theduggerlawfirm.com>
Tel: (646) 560‐3208
Fax: (646) 390‐4524
________________________________
From: Cyrus Dugger
Sent: Tuesday, April 28, 2015 9:25 AM
To: Cynthia Sharp
Subject: Re: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250


Cynthia,



I hope that you are doing well.



Thank you for your assistance ‐ the below is very helpful.



Can you please also send a copy of the relevant model release for Getty Image 103434251.



That is also an image of my client taken by Bill Diodato.



We would very much appreciate the sales history for the Brilliant Distinctions campaign image, as well as my client's
other images taken by Diodat and submitted to Getty.



Best,


Cyrus E. Dugger
The Dugger Law Firm, PLLC

                                                             2
                                                  CONFIDENTIAL                                          P00411
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 49 of 56
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com<http://www.theduggerlawfirm.com>
Tel: (646) 560‐3208
Fax: (646) 390‐4524
________________________________
From: Cynthia Sharp <Cynthia.Sharp@gettyimages.com<mailto:Cynthia.Sharp@gettyimages.com>>
Sent: Monday, April 20, 2015 9:10 PM
To: Cyrus Dugger
Subject: RE: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

Cyrus, thanks for your patience. As background, Bill tells me he has photographed Elodie multiple times and has only
positive memories of working with her, so he was especially surprised and disappointed to hear that she disputes the
validity of the release he obtained from her in 2009 for the Clinique underwater photo and the three Spiegel shoot
photos. His hope is that the explanation below will help her remember the circumstances in which she signed the
release.

Bill says no release was obtained at the time of the 2004 Clinique test shoot and that the 2009 release, obtained at the
Spiegel shoot, covered all four images. When he saw Elodie at the 2009 shoot for Spiegel, they chatted a bit and he
mentioned that Clinique had decided not to use the underwater image. He therefore asked her if she would sign a
release for both the Spiegel photos and the Clinique underwater photo, which she did. He offered to give her the
finished retouched underwater image in exchange for the release, but she said she had an image that looked similar
from a shoot she did with Guido Mocafico, also for Clinique. All four images were associated with the one release in
Getty Images’ systems and ingested on the same day – August 18, 2010.

I assume Bill would not have a problem with us contacting the two witnesses to the release, if need be, but I would need
to check with him before offering that to you as an option if his explanation, combined with the additional details
previously redacted, don’t jog Elodie’s memory.

I have not yet received a sales history for the image used on the Brilliant Distinctions site to confirm whether it’s a use
licensed by Getty Images. Once I have that, I will check back with you.

Sincerely,

Cynthia



Cynthia Sharp
Senior Paralegal
Getty Images, Seattle
T: (206) 925‐6753

From: Cyrus Dugger [mailto:cd@theduggerlawfirm.com]
Sent: Friday, April 17, 2015 2:53 PM
To: Cynthia Sharp
Subject: Re: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250


Hi Cynthia,




                                                              3
                                                   CONFIDENTIAL                                            P00412
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 50 of 56
Just following up to get information on your conversation with Mr. Diodato.



Best,


Cyrus E. Dugger
The Dugger Law Firm, PLLC
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com<http://www.theduggerlawfirm.com>
Tel: (646) 560‐3208
Fax: (646) 390‐4524
________________________________
From: Cynthia Sharp <Cynthia.Sharp@gettyimages.com<mailto:Cynthia.Sharp@gettyimages.com>>
Sent: Friday, April 17, 2015 11:40 AM
To: Cyrus Dugger
Subject: RE: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

No problem, here you go. I spoke to Bill Diodato yesterday and will provide more detail regarding our conversation later
today.
Thanks,
Cynthia



Cynthia Sharp
Senior Paralegal
Getty Images, Seattle
T: (206) 925‐6753

From: Cyrus Dugger [mailto:cd@theduggerlawfirm.com]
Sent: Friday, April 17, 2015 8:34 AM
To: Cynthia Sharp
Subject: Re: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

Cynthia,

If that is Getty's position there should not be an issue providing an unredacted copy of the release and confirming that
the photographer is Bill Diodato (despite the attribution to Adriana Williams), as we also requested.

Please confirm whether or not Getty Images will comply with the aspect of our request seeking an undredacted copy of
the release and seeking confirmation that the identity of the contributor is Bill Diodato.

My client’s counsel from Wilhelmina was only provided a redacted copy – which I forwarded to you.

If Getty Images maintains that it has no reason to believe that this release was a forgery, Getty Images should have no
problem providing an unredacted copy of the model release it is relying on to continue to utilize my client's images.

To withhold an unredacted copy would serve to frustrate my client’s ability to protect her rights and investigate the use
of her images, and the redaction of this release cannot be supported by any contrary privacy interest (statutory or
otherwise), particularly here, where a photographer decides to sell and/or licensee the images of another for a profit.

                                                            4
                                                 CONFIDENTIAL                                           P00413
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 51 of 56
Indeed, if my client signed the release, as you suggest, she would have already seen it, and providing a copy of it could
not be prejudicial to Getty Images or the contributor.

If Getty Images does not provide an unredacted copy of the model release it is relying on, as well as identify the name of
the contributor, by the close of business on Wednesday April 22nd, we will assume Getty Images is declining to comply
with our requests.

Best,


Cyrus E. Dugger
The Dugger Law Firm, PLLC
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com<http://www.theduggerlawfirm.com>
Tel: (646) 560‐3208
Fax: (646) 390‐4524
________________________________
From: Cynthia Sharp <Cynthia.Sharp@gettyimages.com<mailto:Cynthia.Sharp@gettyimages.com>>
Sent: Wednesday, April 15, 2015 9:28 PM
To: Cyrus Dugger
Subject: RE: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

Dear Cyrus,

Thanks for following up. I am waiting to hear back from the contributor of the images at issue, who, in his contract with
us, represents and warrants that the releases he provides to us are valid. On the face of it, there is no apparent
doctoring of the release that we can discern. In our experience, it is not unusual for photographers to contact models
after a shoot in order to obtain releases, so the fact that a release dated June 2009 was provided for shoots that took
place at different times prior to that is not, in itself, evidence of invalidity.

Therefore, at this point, we have no reason to believe we cannot rely on our contributor’s representations, other than a
claim to the contrary by your client. Should we learn that in fact the releases are not valid for the three identified
images, we will of course take prompt and appropriate action.

In the meantime, we appreciate your patience while we give our contributor a few more days to respond. I will revisit
the matter at the end of the week.

Sincerely,

Cynthia



Cynthia Sharp
Senior Paralegal
Getty Images, Seattle
T: (206) 925‐6753

From: Cyrus Dugger [mailto:cd@theduggerlawfirm.com]
Sent: Wednesday, April 15, 2015 1:59 PM
To: Cynthia Sharp
Subject: Re: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

                                                             5
                                                  CONFIDENTIAL                                           P00414
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 52 of 56



Cynthia,



What is the status of Getty's response to our below requests.



Currently, the images are still on Getty's website and an image is still being used by a Getty licensee on the Brilliant
Distinctions website.



As noted below, these images have not been validly released.



Best,


Cyrus E. Dugger
The Dugger Law Firm, PLLC
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com<http://www.theduggerlawfirm.com>
Tel: (646) 560‐3208
Fax: (646) 390‐4524
________________________________
From: Cynthia Sharp <Cynthia.Sharp@gettyimages.com<mailto:Cynthia.Sharp@gettyimages.com>>
Sent: Wednesday, April 08, 2015 4:34 PM
To: Cyrus Dugger
Subject: RE: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

Dear Mr. Dugger,

Getty Images acknowledges receipt of the message below, along with the attached JPG. I’ll be back in touch shortly with
a more substantive response, after we’ve had a chance to investigate a bit more, but in the meantime, please don’t
hesitate to contact me directly with any additional questions or concerns.

Thank you.

Sincerely,

Cynthia

Cynthia Sharp
Senior Paralegal
Getty Images

605 Fifth Avenue South, Suite 400
Seattle, WA 98104

                                                              6
                                                   CONFIDENTIAL                                            P00415
               Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 53 of 56

T: (206) 925‐6753
F: (206) 925‐5623
cynthia.sharp@gettyimages.com<mailto:cynthia.sharp@gettyimages.com>
www.gettyimages.com<http://www.gettyimages.com/>

This message may contain privileged or confidential information and is intended only for the individual named. If you
are not the named addressee or an employee or agent responsible for delivering this message to the intended recipient,
you should not disseminate, distribute, or copy this email or any attachments hereto. Please notify the sender
immediately by email if you have received this email by mistake and delete this email and any attachments from your
system without copying or disclosing the contents. Email transmission cannot be guaranteed to be secure or error‐free
as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender
therefore does not accept liability for any errors or omissions in the contents of this message, which arise as a result of
email transmission. If verification is required, please request a hard‐copy version.
Getty Images, 605 Fifth Ave. S., Ste. 400, Seattle, WA 98104, USA,
www.gettyimages.com<http://www.gettyimages.com/>


From: Cyrus Dugger [mailto:cd@theduggerlawfirm.com]
Sent: Tuesday, April 07, 2015 12:35 PM
To: Nancy E. Wolff
Subject: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

Nancy,

Please find the attached release provided by Getty Images (Kevin Marren) on or about August 8, 2014 to an attorney for
Wilhelmina Models following an inquiry regarding the use of Getty Image No. 103434252 in the Brilliant Distinctions
web advertising campaign on behalf of my client Elodie Passelaigue.

The two images included in this release were taken at two different test shoots, for two different clients, while my client
was with two different agencies. Getty Images No. 103434252 was taken on or about June 11, 2009 and Getty Images
No. 103435150 was taken on or about February 9, 2004.

My client recalls signing a release for Getty Images No. 103435150 at the conclusion of the 2004 shoot, but specifically
recalls not signing a release for Getty Images No. 103434252 during the June 11, 2009 shoot.

It appears that the model release provided by the photographer was "butchered"/doctored to use the signature from
2004 to appear to also release the 2009 image.

Getty Images Nos. 103434254; 103434250 were also taken at the same 2009 shoot as Getty Images No. 103434252 and
were also not released.

What we would like to receive from Getty Images are the unredacted versions of the model releases provided to Getty
by the photographer(s) for Getty Images Nos. 103434252, 103434254; 103434250, as well as the dates of submission.

As we discussed, receiving unredacted versions of these releases will assist us in confirming whether or not the
photographer is, as it currently appears, Bill Diodato.

We also request that Getty Images remove, stop licensing, and request that all current licensees remove Getty Images
Nos. 103435150, 103434254; 103434250 given the absence of a valid model release for these images.

Best,

                                                             7
                                                  CONFIDENTIAL                                           P00416
            Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 54 of 56

Cyrus E. Dugger
The Dugger Law Firm, PLLC
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com<http://www.theduggerlawfirm.com>
Tel: (646) 560‐3208
Fax: (646) 390‐4524




                                                   8
                                         CONFIDENTIAL                       P00417
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 55 of 56




 Exhibit 7
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-1 Filed 11/14/18 Page 56 of 56




 Exhibit 8
           Filed Under Seal
